
	
		II
		110th CONGRESS
		1st Session
		S. 118
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Leahy (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To give investigators and prosecutors the
		  tools they need to combat public corruption.
	
	
		1.Short titleThis Act may be cited as the
			 Effective Corruption Prosecutions Act of 2007.
		2.Extension of statute of limitations for
			 serious public corruption offenses
			(a)In generalChapter 213 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					3299.Corruption offensesUnless an indictment is returned or the
				information is filed against a person within 8 years after the commission of
				the offense, a person may not be prosecuted, tried, or punished for a violation
				of, or a conspiracy or an attempt to violate the offense in—
						(1)section 201 or 666;
						(2)section 1341, 1343, or 1346, if the offense
				involves a scheme or artifice to deprive another of the intangible right of
				honest services of a public official;
						(3)section 1951, if the offense involves
				extortion under color of official right;
						(4)section 1952, to the extent that the
				unlawful activity involves bribery; or
						(5)section 1963, to the extent that the
				racketeering activity involves bribery chargeable under State law, or involves
				a violation of section 201 or
				666.
						.
			(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 213 of title 18, United States Code, is amended by adding at the end
			 the following:
				
					
						3299. Corruption
				offenses.
					
					.
			(c)Application of amendmentThe amendments made by this section shall
			 not apply to any offense committed more than 5 years before the date of
			 enactment of this Act.
			3.Inclusion of Federal program bribery as a
			 predicate for interception of wire, oral or electronic communications and as a
			 predicate for a Racketeer Influenced and Corrupt Organizations offense
			(a)In generalSection 2516(c) of title 18, United States
			 Code, is amended by adding after section 224 (bribery in sporting
			 contests), the following: section 666 (theft or bribery
			 concerning programs receiving Federal funds),.
			(b)In generalSection 1961 of title 18, United States
			 Code, is amended by adding after section 664 (relating to embezzlement
			 from pension and welfare funds), the following: section 666
			 (relating to theft or bribery concerning programs receiving Federal
			 funds),.
			4.Authorization for additional personnel to
			 investigate and prosecute public corruption offensesThere are authorized to be appropriated to
			 the Department of Justice, including the United States Attorneys’ Offices, the
			 Federal Bureau of Investigation, and the Public Integrity Section of the
			 Criminal Division, $25,000,000 for each of the fiscal years 2008, 2009, 2010,
			 and 2011, to increase the number of personnel to investigate and prosecute
			 public corruption offenses including sections 201, 203 through 209, 641, 654,
			 666, 1001, 1341, 1343, 1346, and 1951 of title 18, United States Code.
		
